Citation Nr: 1114639	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  In that decision, the RO denied entitlement to service connection for asbestosis.  A notice of disagreement with that determination was received in April 2003 and a statement of the case was issued in January 2004.  A written request from the Veteran for a hearing before a Decision Review Officer received in February 2004 is construed and accepted by the Board as the substantive appeal in lieu of VA Form 9.

The Veteran testified before the undersigned at a March 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In March 2011, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

VA treatment records reveal that the Veteran has been diagnosed as having various lung disabilities.  For example, an April 2000 VA ambulatory outpatient treatment note and a July 2003 VA chest X-ray report indicated diagnoses of asbestosis and possible chronic obstructive pulmonary disease (COPD).

The Veteran has reported that he was exposed to asbestos in service while stationed at Camp Gordon, Georgia.  He was assigned to stoke boilers which provided hot water to the barracks, and insulation which contained asbestos fell from the water pipes and tank.  His service treatment and personnel records were destroyed in a fire at the National Personnel Records Center in 1973 and are unavailable.  Efforts to seek alternate records of in-service treatment were not undertaken because the Veteran has indicated that he received no in-service treatment.  It does not appear; however, that the Veteran was specifically asked to submit treatment or personnel records in his possession.

Furthermore, VA treatment records and statements submitted by the Veteran indicate that he was also exposed to asbestos prior to service when he worked in the heating industry from approximately ages 17 to 19 and after service while installing a central fan at home.  Also, an October 1994 VA treatment record reveals that he reported that he had an 80 pack/year history of smoking, but that he had quit approximately 15 years prior to the October 1994 evaluation.

The evidence indicates that the Veteran has been diagnosed as having asbestosis and that he has reported in-service asbestos exposure.  Therefore, his current lung disability may be associated with his service.  Thus, VA's duty to obtain an examination as to the etiology of his current lung disability is triggered.  Such an examination is needed to obtain a medical opinion as to the relationship of the current lung disability to service.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).  

During the March 2011 hearing, the Veteran testified that he was receiving current VA treatment for his lung problems.  The most recent VA treatment records in his claims file are from the VA Medical Center in Wilmington, Delaware (VAMC Wilmington) and are dated in March 2010.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to submit any service treatment or personnel records in his possession.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a lung disability from VAMC Wilmington from March 2010 to the present.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, the Veteran should be so informed. 

3.  After any additional records are obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine the etiology of his current lung disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that the Veteran's current lung disability had its onset in service, is related to in-service asbestos exposure, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before the necessary opinion could be rendered.  The absence of evidence of treatment for lung symptoms in service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report potential asbestos exposure, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

